                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         CIVIL ACTION NUMBER: 1:20-cv-429

 MICHAEL P. BOLAND,                    )
                                       )
                 Plaintiff,            )
                                       )
 v.                                    )     CERTIFICATION AND JOINT RULE
                                       )              26(f) REPORT
 ROYAL HERITAGE HOME, LLC,             )
                                       )
                                       )
                 Defendant.            )

1.    Certification of Conference. Pursuant to Fed.R.Civ.P. 26(f) and LR16.1(b) a

      telephone conference was held on October 6, 2020 at 2:00 p.m. and was attended

      by Roberta King Latham for Plaintiff, and Lisa Arthur for Defendant.

2.    Pre-Discovery Disclosures. The information required by Fed. R. Civ. P. 26(a)(1)

      will be exchanged by Nov. 15, 2020.

3.    Discovery Plan. The parties propose to the Court the following discovery plan:

      a)    Discovery Limits:

            1)      Maximum of 30 interrogatories by each party to any other party.

            2)      Maximum of 30 requests for admission by each party to any other

                    party.

            The parties do not anticipate retaining experts in this case.

      b)    If there is a pending dispositive motion: Discovery should not be postponed

            or limited pending determination of a pending dispositive motion.

      c)    Discovery will commence upon the entry of the Rule 26(f) order.



                                            1

      Case 1:20-cv-00429-WO-JLW Document 15 Filed 10/08/20 Page 1 of 4
d)    Discovery will be needed on the following subjects: monies and

      commissions owed to plaintiff, and any other matters pertaining to the

      matters alleged in the parties’ pleadings.

e)    Discovery shall be placed on a case-management track established in LR

      26.1. Pursuant to LR 26.1(a) the parties have discussed and decided that there

      is no reason to delay commencement of discovery. The parties agree that the

      appropriate plan for this case (with any stipulated modification by the parties

      set in part (a) above) is that designated in LR 26.1(a) as: Complex.

f)    The date for the completion of all discovery (general and expert) is April 1,

      2021.

g)    The stipulated modifications to the case management track are included in

      section (a) above.

h)    Reports required by the Rule 26(a)(2)(B) and disclosures required by Rule

      26(a)(2)(C) are due during the discovery period:

      1)      From Plaintiff by February 1, 2021.

      2)      From Defendant by March 1, 2021.

      Supplementations will be as provided in Rule 26(e) or as otherwise ordered

      by the court. Any draft reports prepared by retained experts shall be treated

      as work product and subject to protection from discovery as such; only final

      reports from retained experts must be provided.

i)    The parties agree that all electronically stored information subject to

      discovery will be stored in its original format and will be produced in same.


                                     2

Case 1:20-cv-00429-WO-JLW Document 15 Filed 10/08/20 Page 2 of 4
     4. Mediator. Mediation will be held midway in the discovery period, the exact date to

        be set by the mediator after consultation with the parties. The parties agree that the

        mediator shall be Ken Carlson.

5.      Preliminary Deposition Schedule. The parties agree to confer and to schedule

        depositions on mutually agreeable dates during the discovery period.

6.      Other items.

        a)     Plaintiff should be allowed until February 1, 2021 to request leave to join

               additional parties or amend pleadings.

        b)     Defendant should be allowed until February 1, 2021 to request leave to join

               additional parties or amend pleadings.

               After these dates, the Court will consider, inter alia, whether the granting of

               leave would delay trial.

        c)     The parties have discussed special procedures for managing this case,

               including reference of the case to a magistrate judge on consent of the parties

               under 29 U.S.C. § 636(c), or appointment of a master. The parties do not

               consent to such referral or appointment.

        d)     Dispositive motions shall be filed no later than thirty (30) days after the close

               of discovery.

        e)     The trial of the action is expected to take approximately 4 days. A Jury trial

               has been demanded.


Respectfully Submitted this 8th day of October, 2020.



                                               3

        Case 1:20-cv-00429-WO-JLW Document 15 Filed 10/08/20 Page 3 of 4
/s/ Roberta King Latham                      /s/ Marc J. Gross
Roberta King Latham (NC Bar No. 30717)       /s/ Lisa Arthur
Attorney for Plaintiff                       Marc J. Gross
King Latham Law, PLLC                        Lisa Arthur (NC Bar No. 44184)
615 St. George Square Court, Suite 300       Attorney for Defendant
Winston-Salem, NC 27103                      FOX ROTHSCHILD LLP
Phone: (336) 419-1151                        230 N. Elm Street, Suite 1200
Fax: (336) 770-2803                          Greensboro, NC 27401
roberta@kinglatham.com                       Phone: (336) 378-5200
                                             Fax: (336) 378-5400
                                             mgross@foxrothschild.com
                                             Lisa.Arthur@foxrothschild.com




                                         4

    Case 1:20-cv-00429-WO-JLW Document 15 Filed 10/08/20 Page 4 of 4
